Fourth Court of Appeals
                                San Antonio, Texas
                                     January 11, 2019

                                   No. 04-18-00936-CV

                    Christopher BAKER, David Brown, and James Kerr,
                                     Appellants

                                             v.

James E. BENNETT, Jr., Dennis Worley, Sterling Koonce, Flying A Limited Partnership L.P.,
 Joseph W. Forbes, Jr., Kenneth Clark, James Boggess, Joel Webb, Jaimie Livingston, David
                          Miner, Ronald English and MDF, LLC,
                                         Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI05787
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       Appellants’ first motion for extension of time is GRANTED. Appellants’ brief is due
January 30, 2019.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court